           Case MDL No. 2814Document
Case 2:20-cv-05918-AB-PVC     Document
                                     14 325
                                         FiledFiled 06/26/20
                                               07/01/20   PagePage
                                                               1 of 12 ofPage
                                                                          2   ID #:382




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION



   IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
   TRANSMISSION PRODUCTS LIABILITY
   LITIGATION                                                                             MDL No. 2814



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í52)



  On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
  the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 453 additional action(s)
  have been transferred to the Central District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Andre Birotte, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Central District of California and assigned to
  Judge Birotte.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Central District of California for the reasons stated in the order of February 2, 2018, and, with the
  consent of that court, assigned to the Honorable Andre Birotte, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Central District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:

                          Jun 26, 2020

                                                         John W. Nichols
                                                         Clerk of the Panel
           Case MDL No. 2814Document
Case 2:20-cv-05918-AB-PVC     Document
                                     14 325
                                         FiledFiled 06/26/20
                                               07/01/20   PagePage
                                                               2 of 2 ofPage
                                                                         2   ID #:383




   IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
   TRANSMISSION PRODUCTS LIABILITY
   LITIGATION                                                                         MDL No. 2814



                      SCHEDULE CTOí52 í TAGíALONG ACTIONS



     DIST      DIV.       C.A.NO.       CASE CAPTION                                   CACD No.


   CALIFORNIA NORTHERN

     CAN         4       20í03900       Caloca v. SJK, Inc. dba Fremont Ford et al
                                                                              2:20-cv-05918-AB(PVCx)
   CALIFORNIA SOUTHERN

      CAS        3       20í01071       Diaz et al v. Ford Motor Company et al
                                                                          2:20-cv-05919-AB(PVCx)




                                                                        7/1/2020
                                        I hereby attest and certify on _________
                                        that the foregoing document is full, true
                                        and correct copy of the original on file in
                                        my office, and in my legal custody.

                                        CLERK U.S. DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                             Derek Davis
                                        DEPUTY CLERK
